Citation Nr: 1450860	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

During the course of this appeal, jurisdiction was transferred to the RO in Seattle, Washington.

In July 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In January 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.  At the time of the January 2013 remand, the claim consisted of the issues of entitlement to service connection for a right knee disability and hepatitis C.

On remand, in an April 2013 rating decision, the Veteran was granted entitlement to service connection for hepatitis C and assigned a 0 percent rating effective January 30, 2013.  This is considered to be a complete grant of the hepatitis C benefit sought, and that claim is no longer on appeal.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's right knee disability is etiologically related to an in-service injury.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a right knee disability was incurred as a result of his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for a right knee disability, any error by VA in complying with the requirements of VCAA is moot.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If arthritis is manifested to a degree of 10 percent within one year after separation from service, such chronic diseases may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in0service disease or injury.  See e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran in the case at hand contends that he suffers from a current right knee disability that is related to his military service.  Specifically, he has attributed this disability to a June 1976 injury.  His service treatment records reflect that he suffered a right knee sprain when he was thrown from his bed.  The record reflects that the quadriceps proximal to his knee were in spasm and that his patellar tendons were painful.  It was noted that his kneecap was painful to touch.  He had swelling and reduced range of motion.  He was told to use heat and an Ace wrap on his knee, and to elevate it.  He was told to remain in his quarters for 48 hours.  

The August 1976 discharge examination report notes that the Veteran's lower extremities were clinically normal, and he denied any past or current trick or locked knee on his August 1976 discharge medical history report.  

The earliest post-service medical evidence of record appears in May 2008, when the Veteran sought to establish medical care through VA.  A VA medical record from that visit notes that the Veteran has a "[s]ore right knee, worse when kneeling and with any flexion.  He recalls a specific injury when he was in the military and says this has always bothered him but that lately it is worse."  A November 2008 VA medical record notes that the Veteran reported that he has had right knee pain since walking while elk hunting.  He reported pain and noted that the right lateral aspect has felt pulled and tight since that time.

The record contains multiple medical opinions, including in a December 2008 VA joints examination report.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's mild bilateral medial compartment narrowing with weightbearing is not caused by or the result of the in-service right knee sprain.  As a rationale, she noted that there is no evidence in medical literature review indicating that a knee sprain would cause medial compartment narrowing with weight bearing.  She cited several such articles in her rationale.  

A March 2010 opinion from the Veteran's VA physician notes that the Veteran injured his right knee in 1976 and has had pain ever since, but it seems to be getting worse.  He opined that "the fall in the military directly on the patella is most likely what has precipitated his arthritis especially in the patella."

The Veteran also underwent a VA examination in March 2013.  Following examination and interview of the Veteran and review of the claims file, the examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  His rationale noted that there is evidence of the in-service injury and an MRI showing a meniscal tear and degenerative changes.  However, the examiner noted that, if the Veteran had a meniscal tear during service, it would be unlikely that he would be able to continue to function without typical meniscal tear symptoms.  He noted that the Veteran reported that he has had pain ever since the injury but states that crepitus and intermittent locking began about 15 to 20 years ago.  The examiner noted that crepitus and locking are typical complaints of a meniscal condition.  The examiner also noted that the Veteran worked in construction for 30 years, which is commonly a physically demanding job that is much more likely to cause his meniscal pathology.  Therefore, it is likely that the Veteran's meniscal condition occurred after service.

The examiner also found that the Veteran's degenerative joint disease and chondromalacia are less likely than not related to his service injury.  He noted that arthritis can develop secondary to a significant injury, such as a fracture, dislocation, or significant ligamentous damage.  While the Veteran reports the pain existed since the service injury, the examiner noted that there is no objective evidence to substantiate that his injury was traumatic enough to lead to degenerative changed.  The examiner found it much more likely that the 30 years of construction and the 4 years of working in the oil fields was the general wear and tear that lead to the Veteran's degenerative changes.  

(In addition to the above opinions, it appears that the Veteran's March 2010 notice of disagreement may have been co-written by a nurse practitioner.  The Board will not consider this evidence as competent medical evidence at this time, however, because it is unclear which portions of the argument are lay arguments that were made by the Veteran and which portions were medical arguments that were made by the nurse practitioner.  Because the Board can resolve reasonable doubt and grant this case without considering the March 2010 notice of disagreement as medical evidence, the Board finds it is not necessary to remand for clarification on which portions of the March 2010 notice of disagreement constitute medical evidence and which constitute lay evidence.)

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

In the case at hand, the Board observes that the VA examiners and the Veteran's VA physician possess the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The treating physician's opinion is based, in large part, on the Veteran's own lay description of his history of having been injured when he was thrown from his bunk in service and having had knee pain ever since.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran can attest to factual matters of which he had first-hand knowledge, including having been throwing from his bunk, landing on his knee, and experiencing right knee pain ever since.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board also finds the Veteran's lay contentions, both with respect to his having injured his right knee in service and having had problems with his right knee since service, to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As noted above, the Veteran's service treatment records reflect that he did suffer the claimed right knee injury during service.  The Board thus considers the Veteran's lay testimony of the nature of his knee injury to be corroborated by the service treatment records.  Therefore, even though the VA physician did not review the service treatment records, the Board finds that his understanding of the in-service injury as described by the Veteran is consistent with the understanding he would have gained by reviewing the service treatment records.

The Board further finds that the VA physician's opinion is not outweighed in probative value by the VA examiners' opinions.  The Board finds that the probative value of the VA examiners' opinions is diminished to the extent that the examiners appear to discount the Veteran's reports of having had knee pain ever since service.  Because the Board finds the Veteran's description of a continuity of knee pain since service to be competent and credible, the Board must accordingly discount the probative value of opinions that do not appear to take this information into account.

In short, the Board finds that the evidence is in relative equipoise with respect to whether the Veteran's current right knee disability is related to an in-service injury.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for a right knee disability is warranted.


ORDER

Entitlement to service connection for a right knee disability is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


